Citation Nr: 0311326	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  95-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as the result of exposure to asbestos and lead-based 
paint.  

2.  Entitlement to service connection for sores on the 
tongue, claimed as a result of exposure to asbestos and lead-
based paint.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a March 2001 decision, the Board found that new and 
material evidence had been submitted to reopen a final RO 
decision denying service connection for a nervous disorder 
and remanded that issue, and the issue of service connection 
for sores on the tongue, to the RO for further development 
and readjudication.  The issue
Case has since been returned to the Board.  

In a June 1983 rating action, the RO determined that the 
veteran was incompetent for VA purposes.  As such, his wife 
is the payee for his VA benefits and is acting on his behalf.  


REMAND

While the case was at the Board on appeal, the Board 
undertook additional development on the issues of entitlement 
to service connection for a nervous disorder and for sores on 
the tongue, both claimed as the result of exposure to 
asbestos and to lead-based paint, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Pursuant to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 2003), 38 C.F.R. 
§ 19.9(a)(2) was held invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Court found that 
it was contrary to the requirement of 38 U.S.C.A. § 7104(a) 
(West 2002) that "[a]ll questions in a matter which...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Moreover, the Federal 
Court held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C.A. 
§ 5103(a)" and "not less than 30 days to respond to the 
notice," is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In this case, the additional evidence consists of the report 
of the veteran's April 2003 VA examination, which includes 
medical opinions pertaining to the issues on appeal.  The 
appellant has not had the benefit of initial consideration of 
this evidence by the RO.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a nervous disorder 
and sores on the veteran's tongue, both 
claimed as due to exposure to asbestos 
and lead-based paint, to include 
consideration of the recently obtained VA 
examination results and medical opinions.  
If the action taken remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

3.  Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


